                            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 1 of 109




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      Jessica S. Pliner, SB# 261976
                    2     Email: Jessica.Pliner@lewisbrisbois.com
                      Brad M. Weintraub, SB# 299298
                    3     Email: Brad.Weintraub@lewisbrisbois.com
                      2185 N. California Blvd., Suite 300
                    4 Walnut Creek, California 94596
                      Telephone: 925.357.3456
                    5 Facsimile: 925.478.3260

                    6 Attorneys for Defendant HULA NETWORKS, INC.

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                   10

                   11 MARTHA SILVA, an Individual,                          CASE NO.

                   12                      Plaintiff,                       DEFENDANT HULA NETWORKS, INC..’S
                                                                            NOTICE OF REMOVAL TO FEDERAL COURT
                   13             vs.                                       PURSUANT TO 28 U.S.C. §§ 1441 (a) AND 1331

                   14 HULA NETWORKS, INC., a California                     [FEDERAL QUESTION JURISDICTION]
                      corporation,
                   15
                                   Defendants.
                   16

                   17            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                   18 NORTHERN DISTRICT OF CALIFORNIA:
                   19            PLEASE TAKE NOTICE that on January 27, 2020, Defendant HULA NETWORKS, INC.,
                   20 a California corporation (“Defendant”), filed this Notice of removal on the basis of federal question

                   21 jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1441(a), 28 U.S.C. § 1446, and 28 U.S.C. §

                   22 1367(a) as follows:

                   23            1.        On November 4, 2019, Plaintiff MARTHA SILVA (“Plaintiff”), by and through her
                   24 attorneys of record, filed a civil action in the Superior Court of the State of California in and for the

                   25 County of Santa Clara, entitled Martha Silva v. Hula Networks, Inc., Case No. 19CV357985,

                   26 commenced on November 4, 2019. A true and correct copy of the Summons and Complaint are

                   27 attached as Exhibit A.

                   28
LEWIS
BRISBOIS                4838-2312-1586.1                                   1
BISGAARD                 DEFENDANT HULA NETWORKS, INC..’S NOTICE OF REMOVAL TO FEDERAL COURT PURSUANT TO
& SMITH LLP                                         28 U.S.C. §§ 1441 (a) AND 1331
ATTORNEYS AT LAW
                            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 2 of 109




                    1            2.        On December 29, 2019, Plaintiff served the Summons and Complaint on Defendant. A

                    2 true and correct copy of the Proof of Service of Summons is attached as Exhibit B.

                    3            3.        On January 17, 2019, Plaintiff filed a First Amended Complaint and Defendant

                    4 accepted service via email on January 24, 2019. A true and correct copy of the First Amended

                    5 Complaint and the email correspondence is attached as Exhibit C.

                    6            4.        This Notice of Removal is filed within the thirty (30) day time limit for removal set

                    7 forth in 28 U.S.C. § 1446(b)(3).

                    8                                       FEDERAL QUESTION JURISDICTION

                    9            3.        The basis for removal is that this Court has original jurisdiction of this action under 28

                   10 U.S.C. § 1331 and is one which may be removed to this Court by Defendant pursuant to 28 U.S.C. §

                   11 1441(b)(3), in that Plaintiff’s Complaint contains a cause of action “arising under the Constitution,

                   12 laws, or treaties of the United States.”

                   13            4.        Plaintiff’s Complaint alleges, among other things, that Defendant engaged in

                   14 discrimination based on race or national origin, thereby violating Title VII of the Civil Rights Act of

                   15 1964 (“Title VII).

                   16                                   JURISDICTION OVER STATE LAW CLAIMS

                   17            5.        The other causes of action and bases for relief asserted by Plaintiff in this action arise

                   18 out of the same set of facts and are part of the same case and controversy involving the alleged
                   19 violations of Title VII, so that this Court has supplemental jurisdiction over those other causes of

                   20 action and bases for relief within the meaning of 28 U.S.C. § 1367(a).

                   21            WHEREFORE, Defendant respectfully prays that this Notice of Removal be deemed good

                   22 and sufficient, and that Case No. 19CV357985 be removed from the Superior Court of California,

                   23 County of Santa Clara, to the docket of this Honorable Court.

                   24 Dated: January 27, 2020                                 LEWIS BRISBOIS BISGAARD & SMITH                 LLP

                   25                                                     By: /s/ Brad M. Weintraub
                                                                              Jessica S. Pliner
                   26                                                         Brad M. Weintraub
                                                                              Attorneys for Defendant HULA NETWORKS, INC.
                   27

                   28
LEWIS
BRISBOIS                4838-2312-1586.1                                        2
BISGAARD                 DEFENDANT HULA NETWORKS, INC..’S NOTICE OF REMOVAL TO FEDERAL COURT PURSUANT TO
& SMITH LLP                                         28 U.S.C. §§ 1441 (a) AND 1331
ATTORNEYS AT LAW
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 3 of 109




                                      EXHIBIT A
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 4 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 5 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 6 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 7 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 8 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 9 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 10 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 11 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 12 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 13 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 14 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 15 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 16 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 17 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 18 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 19 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 20 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 21 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 22 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 23 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 24 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 25 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 26 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 27 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 28 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 29 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 30 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 31 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 32 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 33 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 34 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 35 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 36 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 37 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 38 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 39 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 40 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 41 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 42 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 43 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 44 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 45 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 46 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 47 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 48 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 49 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 50 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 51 of 109




                                       EXHIBIT B
                              19CV357985
Case 5:20-cv-00614-SVK Document
                         Santa Clara 1   Filed 01/27/20 Page 52 of 109
                                     – Civil

                                                                         System System


                                                   Electronically Filed
                                                   by Superior Court of CA,
                                                   County of Santa Clara,
                                                   on 1/2/2020 12:42 PM
                                                   Reviewed By: System System
                                                   Case #19CV357985
                                                   Envelope: 3831723
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 53 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 54 of 109




                                      EXHIBIT C
                                           19CV357985
      Case 5:20-cv-00614-SVK Document
                               Santa Clara 1   Filed 01/27/20 Page 55 of 109
                                           – Civil




                                                                     Electronically Filed
 1   Yosef Peretz (SBN 209288)                                       by Superior Court of CA,
     yperetz@peretzlaw.com                                           County of Santa Clara,
 2   David Garibaldi (SBN 313641)                                    on 1/17/2020 2:33 PM
     dgaribaldi@peretzlaw.com                                        Reviewed By: L. Quach-Marcellana
 3   PERETZ & ASSOCIATES                                             Case #19CV357985
     22 Battery Street, Suite 202                                    Envelope: 3906948
 4   San Francisco, CA 94111
     Telephone: 415.732.3777
 5   Facsimile: 415.732.3791
 6
     Attorneys for Plaintiff MARTHA SILVA
 7
                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                   IN AND FOR THE COUNTY OF SANTA CLARA
 9
                                                        Case No. 19CV357985
10   MARTHA SILVA, an individual
                                                        FIRST AMENDED COMPLAINT AND
11                                                      DEMAND FOR JURY TRIAL
12               Plaintiff,
                                                        1. Discrimination Based on Race or National
13   v.                                                    Origin in Violation of the California FEHA;
                                                        2. Harassment and Hostile Work Environment
14   HULA NETWORKS, INC., a California                     Based on Race or National Origin in
     corporation                                           Violation of the California FEHA;
15
                                                        3. Failure to Pay the Minimum Wage in
16               Defendants.                               Violation of California Labor Code §
                                                           1182.12;
17                                                      4. Failure to Pay Overtime Wages in Violation
                                                           of California Labor Code §§ 510, 1194, and
18                                                         1198, and California IWC Wage Orders;
19                                                      5. Failure to Provide Meal and Rest Periods in
                                                           Violation of California Labor Code §§
20                                                         226.7, 512, 1198, and California IWC Wage
                                                           Orders;
21                                                      6. Failure to Pay Timely Wages in Violation
22                                                         of California Labor Code § 226;
                                                        7. Failure to Reimburse Employee Expenses in
23                                                         Violation of California Labor Code § 2082;
                                                        8. Unlawful, Unfair, and Fraudulent Business
24                                                         Practices in Violation of Bus. & Prof. Code
25                                                         §§ 17200 and 17203, et seq.;
                                                        9. Discrimination Based on Race or National
26                                                         Origin in Violation of Title VII of the Civil
                                                           Rights Act of 1964;
27
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -1-
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 56 of 109




                                              10. Harassment Based on Race or National
 1                                                Origin in Violation of Title VII of the Civil
 2                                                Rights Act of 1964;
                                              11. Failure to Pay Minimum Wage in Violation
 3                                                of the Fair Labor Standards Act;
                                              12. Failure to Pay Overtime Wages in Violation
 4                                                of the Fair Labor Standards Act;
 5                                            13. Failure to Pay Timely Wages in Violation
                                                  of the Fair Labor Standards Act;
 6                                            14. Discrimination Based on Race or National
                                                  Origin in Violation of the New Jersey Law
 7                                                Against Discrimination;
 8                                            15. Harassment Based on Race or National
                                                  Origin in Violation of the New Jersey Law
 9                                                Against Discrimination;
                                              16. Failure to Pay Minimum Wage in Violation
10                                                of the New Jersey Wage and Hour Law;
11                                            17. Failure to Pay Overtime Wages in Violation
                                                  of the New Jersey Wage and Hour Law;
12                                            18. Failure to Pay Timely Wages in Violation
                                                  of the New Jersey Wage and Hour Law;
13                                            19. Discrimination Based on Race or National
14                                                Origin in Violation of Puerto Rico Act 100;
                                              20. Harassment Based on Race or National
15                                                Origin in Violation of Puerto Rico Act 100;
                                              21. Failure to Pay Minimum Wage in Violation
16                                                of Puerto Rico Minimum Wage, Vacation
                                                  and Sick Leave Law;
17
                                              22. Failure to Pay Overtime Wages in Violation
18                                                of Puerto Rico Minimum Wage, Vacation
                                                  and Sick Leave Law;
19                                            23. Failure to Pay Timely Wages in Violation
                                                  of Puerto Rico Minimum Wage, Vacation
20
                                                  and Sick Leave Law;
21                                            24. Breach of Contract under California, New
                                                  Jersey and/or Puerto Rico Laws; and
22                                            25. Wrongful Termination in Violation of
                                                  Public Policy in California and/or New
23
                                                  Jersey.
24
25
26   //

27   //
     //
28

                       FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 57 of 109




 1
            Plaintiff MARTHA SILVA (“Silva”) complains and alleges as follows:
 2
     I.     INTRODUCTION
 3
            1.      This is an action brought by Silva against Defendant HULA NETWORKS, INC.
 4   (“Hula”) for various employment law violations and torts pertaining to Silva’s employment at
 5   Hula and her wrongful termination.
 6          2.      Silva was an Account Representative who worked for Hula, a company located
 7   and headquartered in Santa Clara County, California. Silva has worked at Hula from December

 8   1, 2013 until her wrongful termination on January 2, 2020. Initially, she worked for Hula
     remotely from her home in Puerto Rico. In approximately October 2017, Silva moved to New
 9
     Jersey and continued to work remotely for Hula from New Jersey, and did so until her termination.
10
            3.      In April 2014, Silva suffered a debilitating accident, causing her to seriously
11
     fracture her left ankle, and she became bedridden for approximately 7 months. Rather than
12
     accommodate her disability in any way, Hula forced Silva to continue working as though she had
13   not suffered any injury at all, even forcing her to work from the hospital and her bed at home,
14   against the orders of her medical providers.
15          4.      Despite her devotion to Hula, Silva was repeatedly subjected to mockery and

16   harassing conduct on account of her race and national origin by numerous members of Hula’s
     officers, including but not limited to Scott Hobin, its Chief Executive Officer (“Hobin”) and Steve
17
     Robinson (“Robinson”), its Chief Operating Officer. This abuse has created a sever and/or
18
     pervasive and hostile work environment for Silva.
19
            5.      Silva was also misclassified as a “1099 contractor”, i.e. an independent contractor,
20
     throughout her time at Hula and thereby denied minimum pay, straight time wages, overtime
21   wages and meal and rest break premiums. Hula classified her as such for the express purpose of
22   paying her lower compensation, as it nevertheless directed all of her work and required her to
23   work upwards of 12 hours per day for nearly every day of her employment so long as she was
24   physically capable of doing so.

25          6.      On November 4, 2019, Silva filed the initial Complaint in this action against Hula
     for claims relating to the conduct above: discrimination, harassment, and wage claims under
26
     Federal, California, New Jersey, and Puerto Rico law. On or about November 11, 2019, Silva
27
     caused a copy of the Complaint to be delivered to Hobin.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -2-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 58 of 109




             7.     Thereafter, in retaliation for suing Hula, Hula failed to pay Silva’s next
 1
     commission payment. Instead, it began attempts to coerce Silva to execute various new writings
 2
     to unilaterally and illegally alter the terms and conditions of Silva’s employment with Hula. After
 3
     Silva communicated her refusal to sign these writings or agree to alter the terms of her
 4   employment, Hobin informed her that the terms of her employment were being altered unilaterally
 5   by Hula and her continued refusal would result in her termination.
 6           8.     After obtaining this news, Silva formally served the initial Complaint on Hula on
 7   December 29, 2019. Three days later, on January 2, 2020, Hula terminated Silva’s employment

 8   from Hula in retaliation for filing this lawsuit seeking redress.
             9.     Silva, therefore, seeks to recover actual damages, restitution, general damages,
 9
     civil penalties, statutory damages, and punitive damages he suffered as a result of the wrongful
10
     conduct she was subjected to, as well as the costs of this lawsuit, including reasonable attorneys’
11
     fees.
12
     II.     PARTIES
13           10.    Silva is a resident of the State of New Jersey since approximately October 2018.
14   Prior to that, she was a resident of Puerto Rico at all relevant times.
15           11.    Hula is a California corporation that operates a computer networking business,

16   headquartered in Sunnyvale, California. For all relevant times, Hula was and is still an employer
     within the meaning of the California Fair Employment and Housing Act, California Government
17
     Code (“Gov’t Code”) § 12926, et seq. (“FEHA”).
18
             12.    Hobin is an individual residing in Santa Clara County, California. He is the Chief
19
     Financial Officer (“CFO”) of Hula since its inception, and upon information and belief he has
20
     recently been appointed to be Hula’s Chief Executive Officer (“CEO”). Hobin has been with
21   Hula since its incorporation in 2002.
22           13.    Robinson is an individual residing in Santa Clara County, California. He is the
23   Chief Operating Officer (“COO”) of Hula since its inception, and he has been with Hula since its
24   incorporation in 2002.

25           14.    Defendants Does 1 through 20 are sued herein under fictitious names pursuant to
     California Code of Civil Procedure (“CCP”) § 474. These defendants are in some way liable for
26
     the damages sustained by Silva. Upon information and belief, Does 1 through 20 acted with and
27
     on behalf of Hula in the alleged violations. Silva does not, at this time, know the true names or
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     -3-
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 59 of 109




     capacities of said unnamed defendants, but prays that the same may be inserted herein when
 1
     ascertained.
 2
            15.      Silva is informed and believes and thereon alleges that each of the Defendants
 3
     designated as a doe is responsible in some manner for the events and happenings herein, and that
 4   Silva’s injuries and damages as hereinafter set forth were proximately caused by Defendants.
 5   Silva is informed and believes and thereon alleges that at all times herein mentioned, each of the
 6   Defendants sued herein was the agent and/or employee of each of the remaining Defendants, and
 7   each of them, was at all times acting within the purpose and scope of such agency and

 8   employment.
     III.   JURISDICTION AND VENUE
 9
            16.      Jurisdiction and venue are proper because Silva’s claims and causes of action arose
10
     in the County of Santa Clara, because records relating to the claims made in this action are located
11
     in Santa Clara County, because numerous percipient witnesses and employees of Hula live in
12
     Santa Clara County, and because Hula is headquartered in and regularly does business in Santa
13   Clara County.
14          17.      In response to Defendants’ unlawful conduct, Silva filed a Complaint of
15   Discrimination and Retaliation against Hula with the California Department of Fair Employment

16   and Housing (“DFEH”) on November 4, 2019. The DFEH issued a Right-To-Sue Notice under
     Gov’t Code § 12965(b), permitting Silva to file a civil action under FEHA and any federal
17
     discrimination statute that same day. A copy of said Complaint and Right-to-Sue Notice are
18
     attached herein as Exhibits A and B, respectively.
19
            18.      After she was wrongfully terminated, Silva filed a Complaint of Discrimination
20
     and Retaliation against Defendant with the DFEH on January 17, 2020. The DFEH issued a
21   Right-To-Sue Notice under Gov’t Code § 12965(b), permitting Silva to file a civil action under
22   FEHA and any federal discrimination statute that same day. A copy of said Complaint and Right-
23   to-Sue Notice are attached herein as Exhibits C and D, respectively.
24          19.      Pursuant to a Work-Sharing Agreement between the EEOC and DFEH, a charge

25   filed with one agency is deemed filed with the other, and the same applies to a right-to-sue notice
     provided by either agency, and therefore Silva satisfied any administrative prerequisite to file a
26
     complaint under California or federal statutes pertaining to the claims alleged in this action.
27
     //
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -4-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 60 of 109




     IV.     FACTUAL ALLEGATIONS
 1
             20.     Silva is a 54 year-old woman of Puerto Rican origin. While she is fluent in
 2
     English, she speaks the language with a heavy accent.
 3
             21.     On or about December 1, 2013, Silva was hired by Hula as an Account
 4   Representative reporting directly to Hobin, tasked with obtaining clients and making sales on
 5   Hula’s behalf. Silva’s employment was based upon a written agreement that was signed between
 6   the parties (the “employment agreement”) and it asserted that she was presumably a “1099
 7   contractor at will,” and that she would receive a flat salary plus commissions based on her sales,

 8   a company cell phone issued at a maximum of $100 per month, $400 towards full medical and
     dental benefits 90 days after starting, and would be given 5 paid vacation days per year and 5
 9
     personal sick days per year commencing after the first 6 months of her work. A true and correct
10
     copy of Silva’s employment agreement is attached hereto as Exhibit E.
11
             22.     Although the employment agreement referred to Silva as a “1099 contractor,”
12
     Silva performed as a de facto employee of Hula throughout her time there. At all relevant times,
13   Hula controlled, and still controls, the tasks that Silva performs for Hula and all business aspects
14   of her job at Hula.
15           23.     At the time of her hiring, Silva was living in Puerto Rico and was hired by Hula

16   to work remotely in Puerto Rico in order to give Hula a presence there.
             24.     Between December 1, 2013 and April 2014, Silva worked approximately 12 hours
17
     per day at Hula’s direction. Hula required her to work these hours as it required her to attend
18
     meetings by phone or communicate with her supervisors at odd times caused due to the time
19
     difference between Puerto Rico and California. This required Silva to sometimes wake up as
20
     early as 4:00 a.m. or to work as late as 10:00 p.m. most days. During this time, Silva was also
21   not afforded any ten-minute rest breaks by Hula and worked through them almost every single
22   day of her employment.
23           25.     In or around April 2014, Silva suffered a debilitating accident where she fell down
24   a set of stairs and suffered a serious fracture to her left ankle. Silva had to undergo surgery to

25   repair the fracture.
             26.     As part of her recovery plan, she was prescribed 7 straight months of bed rest in
26
     order for her ankle to properly heal and had to stay at the hospital for 9 days before she could be
27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -5-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 61 of 109




     discharged. Silva’s medical provider specifically ordered that Silva was not allowed to walk or
 1
     leave her bed for any reason except to take a shower or attend a doctor’s appointment.
 2
            27.     As a result of this debilitating injury, Silva was physically incapable of doing many
 3
     of her employment tasks, such as attend meetings or personally interact with local clients.
 4          28.     Nevertheless, rather than afford her any time off or any accommodations for this
 5   injury, Hula still required Silva to work from her bed by taking phone calls and working on her
 6   computer. Hula required Silva to attend to a client’s emergency just one day after she underwent
 7   surgery and was still in the hospital. Silva worked approximately 6 to 8 hours per day during this

 8   time frame, but the only reason she did not work longer was because she was not physically
     capable of doing so.
 9
            29.     Despite her dedication, Hula, particularly through Hobin and Robinson, did not
10
     take news of Silva’s injury well and effectively deemed her a burden instead of an asset. As such,
11
     Hula began to withdraw any support towards Silva and actively started to undermine her efforts
12
     to do her job in an attempt to coerce her to resign from her employment.
13          30.     Once, while still injured, Silva had no choice but to leave her bed and visit her best
14   client, Evertech, in person in a wheelchair in order to maintain Hula’s client-service relationship
15   with that customer. Despite this, Hula continued to provide Silva with no support on this account

16   and she temporarily lost Evertech as a client, which further damaged her income as she had been
     switched to a commission-only compensation scheme.
17
            31.     After the 7 months of bed rest, Silva had to undergo physical therapy for
18
     approximately 5 additional months before she could get around fully under her own power. After
19
     she fully recovered from her injuries, in or around April 2017, Silva again began to work nearly
20
     12-hour days for Hula on almost every day that she worked.
21          32.     Once Silva was able to attend weekly telephone meetings with the entire Hula
22   team, Hobin, Robinson, and other members of Hula would mock Silva during the meetings.
23   Hobin and Robinson would routinely put the call on “mute” while Silva was speaking and then
24   proceed to crack jokes at her expense, making fun of Silva’s accent and manner of speaking.

25   Hobin, Robinson, and others would make statements such as saying that Silva had “marbles in
     her mouth,” or would laugh and snicker whenever Silva was speaking. Silva could tell she was
26
     being put on “mute” due to the difference in sound coming from the line. This has occurred
27
     almost every Monday since she was able to once again attend the weekly telephone meetings.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -6-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 62 of 109




            33.     In addition to making fun of her voice, Hobin and Robinson began to ostracize
 1
     Silva from Hula in other ways. For instance, during these weekly Monday phone meetings, Hobin
 2
     and Robinson would do things such as ask each and every member of the team to briefly state
 3
     how their weekend went, except Silva. Hobin and Robinson purposefully ignored Silva on these
 4   calls in this manner in an attempt to make her feel alone and isolated.
 5          34.     Then, on or about September 2017, Silva received a phone call from Hobin and
 6   Robinson, informing her that they were very unhappy with her performance to date and that she
 7   needed to earn $10,000 in commissions by the next month or face severe consequences. Silva

 8   responded that it would be impossible for her to achieve such high sales commissions due to the
     limited contributions she could make as a result of her ongoing health issues at that time. Hobin
 9
     and Robinson were not sympathetic and imposed this unreasonable goal on Silva.
10
            35.     In September 2017, Hurricane Maria devastated the island of Puerto Rico, leaving
11
     millions without electricity or running water. In October 2017, the damage by Hurricane Maria
12
     caused Silva to move to the State of New Jersey.
13          36.     Once Silva was settled in New Jersey, and until her termination, Silva has again
14   worked approximately 12 hours per day at Hula’s direction. Hula required her to work these
15   hours as it required her to attend meetings by phone or communicate with her supervisors at odd

16   times caused due to the time difference between New Jersey and California. This required Silva
     to sometimes wake up as early as 4:00 a.m. or to work as late as 10:00 p.m. most days. Silva also
17
     still did not take any ten-minute rest breaks but simply worked through them.
18
            37.     By November 2017, Silva had been unable to meet the commission goal imposed
19
     on her by Hobin and Robinson. As a result, Robinson informed Silva that Hula would be
20
     switching her compensation structure from a guaranteed base salary plus commissions to
21   commissions only. During this call, Robinson told Silva that she was now “on your own.”
22          38.     Hula’s decision to switch Silva’s pay to commissions only was an unlawful,
23   unilateral, and unenforceable modification to Silva’s employment agreement, which provided that
24   any modification to her employment would only be effective if it is in writing and signed by both

25   parties. Silva never consented to a switch to commission-only pay, but Hula unilaterally imposed
     commission-only pay upon her anyway.
26
            39.     The regular verbal abuse on Monday morning phone meetings towards Silva
27
     continued after she was switched to this compensation scheme. The abuse became so pervasive
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -7-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 63 of 109




     that, on or about June 5, 2018, the then-CEO of Hula, Joseph Commendatore (“Commendatore”),
 1
     issued to Robinson a written Letter of Discipline in part for his behavior during these weekly
 2
     phone calls. Commendatore charged that Robinson had been making fun of Silva’s accent on
 3
     these calls by rolling his eyes and laughing when Silva spoke, along with encouraging other
 4   members on the team to laugh along with him. Commendatore also commended that he had
 5   previously warned Robinson of the unacceptability of his behavior.
 6          40.     Further, throughout her employment, Hula has continually delayed in paying Silva
 7   the salary or commissions she is owed in a timely fashion. Silva was scheduled to be paid on the

 8   15th and 30th of every month, just like every other employee of Hula. However, Silva was never
     paid timely. Instead, Silva repeatedly had to ask Robinson for payment of her salary or
 9
     commissions, which were then delivered to her days or even weeks late on a regular basis for no
10
     reason other than to harass her and coerce her to resign.
11
            41.     Additionally, despite the fact that Silva’s employment agreement promised her a
12
     $400 monthly allowance for full medical and dental benefits 90 days after she started working for
13   Hula, Hula never paid her any allowance for medical or dental benefits at all. Silva has had to
14   self-fund her medical insurance throughout her time at Hula; she paid for private insurance out-
15   of-pocket until her salary was cut, and was then forced to apply for Medicaid.

16          42.     Despite the fact that Silva’s employment agreement promised her a $100 monthly
     allowance for a company cell phone, Hula only ever paid Silva this allowance approximately 6
17
     times throughout her employment. Silva has had to self-fund her cell phone service for the rest
18
     of her time at Hula.
19
            43.     Finally, Silva has had to incur numerous other financial expenses solely for the
20
     purpose of her employment with Hula, including but not limited to mileage fees, internet service,
21   and maintaining a home office to carry out her job tasks. Despite requesting reimbursement of
22   expenses for these items from Hula, Hula has refused to reimburse Silva for any such expenses.
23          44.     On November 4, 2019, Silva filed the initial Complaint in this action against Hula
24   alleging all of the above factual allegations and asserting claims relating to the conduct above:

25   discrimination, harassment, and wage and hour claims under Federal, California, New Jersey, and
     Puerto Rico law.
26
27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -8-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 64 of 109




            45.     Thereafter, on or around November 15, 2019, Hobin caused Hula to not pay Silva’s
 1
     next commission payment. Instead, Hobin began attempts to coerce Silva to execute various new
 2
     writings to unilaterally and illegally alter the terms of Silva’s employment with Hula.
 3
            46.     On November 15, 2019, Hobin asked Silva to sign a W9 form which would
 4   misrepresent her employment status as an independent contractor rather than an employee of
 5   Hula. Silva refused to sign this document because it did not reflect her status as an employee.
 6          47.     On December 6, 2019, Hobin asked Silva to sign a new Hula “trade secrets policy”
 7   that unlawfully asked Silva to waive away various employment-related rights to Hula. When

 8   Silva refused to sign this document, Hobin singled her out and reprimanded her in an email copied
     to all Hula employees.
 9
            48.     On December 18, 2019, Hobin asked Hula to sign a new employment agreement
10
     altogether, ostensibly to comply with new California legislation going into effect on January 1,
11
     2020. This agreement negatively affected Silva’s terms and conditions of employment with Hula,
12
     including but not limited to offering her the paltry wage of $13.00 per hour plus commission
13   payments and reducing the benefits she was entitled to under the employment agreement.
14          49.     Silva communicated her refusal to sign these writings or agree to alter the terms
15   of her employment. After doing so, Hobin informed Silva that the terms of her employment were

16   being altered unilaterally by Hula and her continued refusal to sign her new employment
     agreement would result in her termination.
17
            50.     After obtaining this news, Silva formally served the initial Complaint on Hula on
18
     December 29, 2019.
19
            51.     Three days later, on January 2, 2020, without any additional notice Hula
20
     terminated Silva’s employment from Hula in retaliation for filing this lawsuit seeking redress.
21          52.     As a false pretext for the termination, Hula claimed that Silva “refused to agree”
22   to new terms of her employment, which Hula desired to unilaterally impose upon her. However,
23   the true motivating factor behind the termination was Silva’s filing and service of this initial
24   lawsuit, asserting claims for discrimination, harassment, and wage and hour claims against Hula

25   under Federal, California, New Jersey, and Puerto Rico law.
                                   FIRST CAUSE OF ACTION
26
               Discrimination Based on Race or National Origin in Violation of FEHA
27                               (Alleged against all Defendants)
            53.     Silva repeats and re-alleges all of the previous allegations herein by reference.
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    -9-
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 65 of 109




             54.     FEHA broadly prohibits discrimination against an employee in compensation or
 1
     in terms, conditions, or privileges of employment based on that employee’s “race…color, [or]
 2
     national origin.” Gov‘t Code § 12940(a).
 3
             55.     Silva is a member of a protected category under FEHA because of her race
 4   (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic
 5   background).
 6           56.     At no point between her joining Hula in 2014 and her accident in 2017 did Hula
 7   indicate that Silva’s performance showed that she was underqualified for her job as Account

 8   Representative.
             57.     The consistent and pervasive derogatory comments and abusive conditions that
 9
     Defendants subjected Silva to, as described above, changed the terms, conditions, and privileges
10
     of Silva’s employment with Hula. Silva was prevented from carrying out her role at Hula as
11
     Account Representative, as the harassing conduct isolated and ostracized Silva from many of
12
     Hula’s resources while she was recovering.
13           58.     Defendants later revoked Silva’s base salary and instead paid her on a
14   commission-only basis, again motivated by her ethnicity and origin, which further reduced the
15   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego

16   a guaranteed income unless she met unreasonable sales standards that no other employee was
     asked to fulfill.
17
             59.     Defendants subjected Silva to these consistent and pervasive derogatory
18
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
19
     of the derogatory comments focused on Silva’s accent during meetings.
20
             60.     Defendants subjected Silva to these conditions in an effort to diminish the terms,
21   conditions, and privileges of Silva’s role as Account Representative at Hula.
22           61.     The abusive conduct Silva was subjected to increased and continued despite then-
23   CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
24           62.     As a result of Defendants’ harassing conduct, Silva has suffered significant

25   damages in an amount to be proven at trial, and has also suffered severe emotional distress,
     anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
26
27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   - 10 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 66 of 109




            63.     In doing the acts herein alleged, Defendants acted with oppression, fraud or
 1
     malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
 2
     punitive damages in an amount according to proof at the time of trial.
 3
                                SECOND CAUSE OF ACTION
 4         Harassment and Hostile Work Environment Based on Race or National Origin
                                     in Violation of FEHA
 5                              (Alleged against all Defendants)
 6          64.     Silva repeats and re-alleges all of the previous allegations herein by reference.

 7          65.     The FEHA specifically prohibits harassment based on, among other things,

 8   “race…color, [or] national origin.” Gov. Code § 12940(j)(1). The FEHA more broadly prohibits
     harassment where the harassing conduct is sufficiently severe and pervasive to alter the conditions
 9
     of an individual’s employment and creates an abusive work environment.
10
            66.      Silva is a member of a protected category under FEHA because of her race
11
     (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic
12   background).
13          67.     The consistent and/or pervasive derogatory comments, harassing conduct, and
14   abusive conditions that Defendants subjected Silva to as described above are of the type that
15   create an abusive work environment.

16          68.     Defendants subjected Silva to these consistent and pervasive derogatory
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
17
     of the derogatory comments focused on her accent during meetings.
18
            69.     The abusive conduct Silva was subjected to increased and continued despite then-
19
     CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
20
            70.     As a result of Defendants’ harassing conduct, Silva has suffered significant
21   damages in an amount to be proven at trial, and has also suffered severe emotional distress,
22   anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
23          71.     In doing the acts herein alleged, Defendants acted with oppression, fraud or

24   malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to

25   punitive damages in an amount according to proof at the time of trial.
                                   THIRD CAUSE OF ACTION
26           Failure to Pay the Minimum Wage in Violation of Labor Code § 1182.12
27                                     (Alleged against Hula)
            72.   Silva repeats and re-alleges all of the previous allegations herein by reference.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 11 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 67 of 109




               73.   Any employee in California should be paid a minimum wage of $9.00 per hour for
 1
     work performed between July 1, 2014 and January 1, 2016 and $10.00 an hour for work
 2
     performed between January 1, 2016 and December 31, 2016.                 California Labor Code §
 3
     1182.12(a). The minimum wage required to be paid to an employee from January 1, 2017 to
 4   January 2, 2020, incrementally increases depending on the amount of employees that an employer
 5   has. Id.
 6             74.   Hula annulled Silva’s base salary in November 2017, paying only commission on
 7   sales for work thereafter.

 8             75.   Without a base salary, the amount Hula paid to employee does not meet the
     minimum wage requirement.
 9
               76.   As a result of Hula’s denial of a base salary, Silva has suffered significant damages
10
     in an amount to be proven at trial.
11
               77.   In any action to recover wages because of the payment of a wage less than the
12
     minimum wage, an employee shall also be entitled to recover liquidated damages in an amount
13   equal to the wages unlawfully unpaid and interest thereon. Labor Code § 1194.2. Accordingly,
14   Silva is entitled to such liquidated damages in an amount to be proven at trial.
15             78.   Any employer who paid or causes to be paid to any employee a wage less than the

16   minimum wage shall also be subject to civil penalties based upon each pay period for which the
     employee was underpaid and each subsequent violation for the same offense. Labor Code §
17
     1197.1.     Accordingly, Silva is entitled to all civil penalties proscribed by that statute as
18
     appropriate, in an amount to be proven at trial.
19
                                     FOURTH CAUSE OF ACTION
20                                  Failure to Pay Overtime Wages in
                 Violation of Labor Code §§ 510, 1194, and 1198, and IWC Wage Orders
21                                   (Alleged against all Defendants)
22             79.   Silva repeats and re-alleges all of the previous allegations herein by reference.
23             80.   Labor Code § 510(a) provides that any work performed by a non-exempt employee

24   in excess of 8 hours in a day or 40 hours in a week must be compensated at a rate not less than

25   one-and-one half times the regular rate of pay for an employee.
               81.   Labor Code § 1198 provides that the standard conditions of labor fixed by the
26
     wage orders are the standard condition of labor for employees, and that the “employment of any
27
     employee…under conditions of labor prohibited by the order is unlawful.”
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 12 -
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 68 of 109




              82.   Industrial Welfare Commission (“IWC”) Wage Order No. 5, § 3(C) and 8 Cal.
 1
     Code of Regulations 11040 require that overtime wages be paid for work in excess of 8 hours per
 2
     day and 40 hours per week, or after 8 hours worked on the 7th consecutive day of any work week,
 3
     at a rate of one and one-half of the employee’s regular pay rate.
 4            83.   Between approximately December 1, 2013 to the end of her employment on
 5   January 2, 2020, Hula has failed to compensate Silva for hours she worked in excess of 8 hours
 6   per day, 40 hours per week, or after 8 hours on the 7th consecutive day of any work week, as
 7   required by Labor Code § 510(a), IWC Wage Order No. 5, § 3(C), and 8 Cal Code of Regulations

 8   § 11050.
              84.   Pursuant to Labor Code §§ 510 and 1194(a), Silva requests an award in the amount
 9
     of unpaid overtime wages owed to him by Hula for work done between December 1, 2013 to the
10
     end of her employment on January 2, 2020 in excess of 8 hours per day, 40 hours per week, or
11
     after 8 hours on the 7th consecutive day of any work week in an amount according to proof at
12
     trial.
13                                   FIFTH CAUSE OF ACTION
14                                 Failure to Provide Rest Periods in
                Violation of Labor Code §§ 226.7, 512, and 1198 and IWC Wage Orders
15                                  (Alleged against all Defendants)

16            85.   Silva repeats and re-alleges all of the previous allegations herein by reference.
              86.   Pursuant to Labor Code § 226.7(a) and IWC Wage Order No. 5, Hula was required
17
     to authorize and permit employees, including Silva, to take meal and/or rest breaks based upon
18
     the total amount of hours worked, at a rate of 30 minutes meal break and 10 minutes net rest time
19
     per 4 hours or major fraction thereof worked, with no deduction from wages.
20
              87.   Pursuant to Labor Code § 226.7(b) and IWC Wage Order 5, Hula was required to
21   pay employees, including Silva, one hour of pay at the employee’s regular rate of pay for each
22   work day that rest periods were required to be provided but were not provided.
23            88.   Labor Code § 1198 provides that the standard conditions of labor fixed by the

24   wage orders are the standard condition of labor for employees and that the “employment of any

25   employee…under conditions of labor prohibited by the order is unlawful.”.
              89.   Hula failed and refused to authorize and permit Silva to take a 30-minute
26
     uninterrupted meal breaks and/or 10-minute rest breaks for every 4 hours, or major fraction
27
     thereof, that she worked, in violation of Labor Code § 226.7(a) and IWC Wage Order 5.
28

                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   - 13 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 69 of 109




               90.    Hula further violated Labor Code § 226.7(b) and IWC Wage Order 5 by failing to
 1
     pay Silva one hour of pay at her regular rate of pay for each workday that he was not provided a
 2
     30-minute meal break and/or 10-minute rest breaks.
 3
               91.    Silva requests an award in the amount of compensation of one hour at the regular
 4   rate of pay for each missed 30-minute meal break and/or 10-minute rest break denied in violation
 5   of § 226.7(a) and IWC Wage Order 5 in an amount according to proof at trial.
 6                                   SIXTH CAUSE OF ACTION
                      Failure to Pay Timely Wages in Violation of the Labor Code
 7                                      (Alleged against Hula)
 8             92.    Silva repeats and re-alleges all of the previous allegations herein by reference.
 9             93.    Wages are due to the employee twice a month — first between the first and tenth

10   day of the month, then between the sixteenth and twenty-sixth day. California Labor Code §
     204(a).
11
               94.    Even if the commission would meet the minimum wage for the work performed
12
     following the removal of Silva’s base salary in November 2017, Defendants have not paid this
13
     commission regularly and on time since.
14
               95.    Consequently, on multiple occasions Defendants have failed to pay for work done
15   by the required date.
16             96.    As a result of Defendants’ inability to pay commission on time, Silva has suffered
17   significant damages in an amount to be proven at trial.
18             97.    Further, any employer who fails to pay the wages of an employee as provided

19   under Labor Code § 204(a) is subject to civil penalties based on the number and nature of each
     violation. Labor Code § 210. Silva asserts that she is entitled to all such penalties in an amount
20
     to be proven at trial.
21
                                  SEVENTH CAUSE OF ACTION
22              Failure to Reimburse Employee Expenses in Violation of the Labor Code
                                   (Alleged against all Defendants)
23
               98.    Silva repeats and re-alleges all of the previous allegations herein by reference.
24
               99.    California Labor Code § 2802 proscribed: “[a]n employer shall indemnify his or
25
     her employee for all necessary expenditures or losses incurred by the employee in direct
26   consequence of the discharge of his or her duties, or of his or her obedience to the directions of
27   the employer.”
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 14 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 70 of 109




            100.      Throughout her employment with Hula, Silva incurred multiple necessary
 1
     expenditures in direct consequence of the discharge of her or her duties, including but not limited
 2
     to mileage expenses to meet with clients and carry out job duties, the costs of a cell phone and
 3
     cellular phone services, the costs of internet service, the costs of maintaining a home office, and
 4   the costs of obtaining medical insurance.
 5          101.      Hula initially promised to provide Silva with allowances to pay for some or all of
 6   the above items, but Hula never made any payment to Silva to make these necessary expenditures.
 7          102.      As a result of Defendants’ inability or refusal to indemnify Silva for these

 8   necessary expenditures, Silva has suffered significant damages in an amount to be proven at trial
     and is entitled to payment compensating her for these necessary expenditures or losses and all
 9
     other relief by law, including attorneys’ fees and civil penalties for pursuing this action.
10
                                   EIGHTH CAUSE OF ACTION
11                     Unlawful, Unfair, and/or Fraudulent Business Practices
           in Violation of the Unfair Competition Law, Bus. & Prof. Code § 17200, et seq.
12
                                   (Alleged against all Defendants)
13          103.      Silva repeats and re-alleges all of the previous allegations herein by reference.
14          104.      The California Business and Professions Code (“Bus. & Prof. Code”) § 17200, et
15   seq. (the “Unfair Business Practices Act”) prohibits unfair competition in the form of any

16   unlawful, unfair or fraudulent business act or practice.
            105.      Bus. & Prof. Code § 17202 provides that “[N]otwithstanding Section 2289 of the
17
     Civil Code, specific or preventative relief may be granted to enforce a penalty, forfeiture, or penal
18
     law in case of unfair competition.
19
            106.      Bus. & Prof. Code § 1703 provides that the Court may restore to any person in
20
     interest any money or property which may have been acquired by means of such unfair
21   competition.
22          107.      Bus. & Prof. Code § 17204 allows “any person who has suffered injury in fact and
23   has lost money or property as a result of such unfair competition” to prosecute a civil action for

24   violation of this code.

25          108.      Bus. & Prof. Code § 17204 allows “any person acting for the interest of itself, its
     members or the general public” to prosecute a civil action for violation of the Unfair Business
26
     Practices Act.
27
28

                               FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 15 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 71 of 109




               109.   Labor Code § 90.5(a) states that it the public policy of California to vigorously
 1
     enforce minimum labor standards in order to ensure employees are not required to work under
 2
     substandard and unlawful conditions, and to protect employers who comply with the law from
 3
     those who attempts to gain competitive advantage at the expense of their workers by failing to
 4   comply with the minimum standards law.”
 5             110.   Beginning at an exact date unknown to Plaintiff, but at least since the date four
 6   years prior to filing this suit, Defendants had committed acts of unfair competition as defined by
 7   the Bus. & Prof. Code, by engaging in the unlawful, unfair, and fraudulent acts and practices

 8   described in this Complaint, including but not limited to:
                      a.    Breach of the employment agreement by not paying Silva her wages and/or
 9
                            any benefits and fringe benefits provided to her under that agreement;
10
                      b.    Violations of Labor Code § 1182.12 pertaining to compensating employees
11
                            for at least the minimum wage;
12
                      c.    Violations of Labor Code §§ 510, 1194, and 1198, and IWC Wage Orders
13                          pertaining to overtime compensation;
14                    d.    Violations of Labor Code §§ 226.7, 512, and 1198, and IWC Wage Orders
15                          pertaining to meal and rest periods;

16                    e.    Violations of Labor Code § 226, pertaining to itemized statements of wages;
                            and
17
                      f.    Violation of Labor Code § 2082, pertaining to the obligation to reimburse
18
                            employee expenses.
19
               111.   The violation of the above laws and regulations, as well as of fundamental
20
     California public policies protecting workers, serve as unlawful predicate acts and practices for
21   purposes of Bus. & Prof. Code §§ 17200 and 17203, et seq.
22             112.   The acts and practices described above have allowed Defendant to gain an unfair
23   competitive advantage over law-abiding employers and competitors.
24             113.   Accordingly, the acts and practices described above constitute unfair, unlawful

25   and fraudulent business practices within the meaning of Bus. & Prof. Code §§ 17200 and 17203,
     et seq.
26
               114.   As a direct and proximate result of the acts described herein, Plaintiff has been
27
     denied compensation in an amount to be proven at trial.
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 16 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 72 of 109




             115.    Plaintiff is entitled to restitution pursuant to Bus. & Prof. Code § 17203 for all
 1
     wages and other compensation unlawfully withheld from Plaintiff during the four-year period
 2
     prior to the filing of the complaint.
 3
                                      NINTH CAUSE OF ACTION
 4                          Discrimination Based on Race or National Origin
                         in Violation of Title VII of the Civil Rights Act of 1964
 5                                   (Alleged against all Defendants)
 6           116.    Silva repeats and re-alleges all of the previous allegations herein by reference.

 7           117.    Title VII of the Civil Rights Act of 1964 (“Title VII”) broadly prohibits

 8   discrimination against an employee in compensation or in “terms, conditions, or privileges of
     employment” based on that employee’s “race…color, [or] national origin.” 42 U.S.C. § 2000e-
 9
     2(a)(1).
10
             118.    Silva is a member of a protected category under Title VII because of her race
11
     (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic
12   background).
13           119.    At no point between her joining Hula in 2014 and her accident in 2017 did Hula
14   indicate that Silva’s performance showed that she was underqualified for her job as Account
15   Representative.

16           120.    The consistent and pervasive derogatory comments and abusive conditions that
     Defendants subjected Silva to, as described above, changed the terms, conditions, and privileges
17
     of Silva’s employment with Hula. Silva was prevented from carrying out her role at Hula as
18
     Account Representative, as the harassing conduct isolated and ostracized Silva from many of
19
     Hula’s resources while she was recovering.
20
             121.    Defendants later revoked Silva’s base salary and instead paid her on a
21   commission-only basis, again motivated by her ethnicity and origin, which further reduced the
22   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego
23   a guaranteed income unless she met unreasonable sales standards that no other employee was

24   asked to fulfill.

25           122.    Defendants subjected Silva to these consistent and pervasive derogatory
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
26
     of the derogatory comments focused on Silva’s accent during meetings.
27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 17 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 73 of 109




            123.    Defendants subjected Silva to these conditions in an effort to diminish the terms,
 1
     conditions, and privileges of Silva’s role as Account Representative at Hula.
 2
            124.    The abusive conduct Silva was subjected to increased and continued despite then-
 3
     CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
 4          125.    As a result of Defendants’ harassing conduct, Silva has suffered significant
 5   damages in an amount to be proven at trial, and has also suffered severe emotional distress,
 6   anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
 7          126.    In doing the acts herein alleged, Defendants acted with oppression, fraud or

 8   malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
     punitive damages in an amount according to proof at the time of trial.
 9
                                     TENTH CAUSE OF ACTION
10                          Harassment Based on Race or National Origin
11                      in Violation of Title VII of the Civil Rights Act of 1964
                                    (Alleged against all Defendants)
12          127.    Silva repeats and re-alleges all of the previous allegations herein by reference.
13          128.    Title VII broadly prohibits discrimination against an employee in compensation or
14   in “terms, conditions, or privileges of employment” based on that employee’s “race…color, [or]
15   national origin.” 42 U.S.C. § 2000e-2(a)(1).

16          129.    42 U.S.C. § 1981 prohibits racial discrimination, which includes hostile work
     environment and harassment claims. Manatt v. Bank of America, N.A. (9th Cir. 2003) 339 F.3d
17
     792, 798. Federal courts have long recognized that a work environment heavily charged with
18
     racial or racial discrimination constitutes harassment that violated Title VII. See Meritor Sav.
19
     Bank, FSB v. Vinson (1986) 477 U.S. 57, 66. An employer has a duty to prevent and remedy
20
     instances of racial and national origin harassment, and one who fails to remedy such problems
21   despite having actual or constructive knowledge of them may be liable for harassment even if a
22   formal policy against harassment exists. DeGrace v. Rumsfeld (1st Cir. 1980) 614 F.2d 796, 803.
23          130.    Silva is a member of a protected category under Title VII because of her race

24   (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic

25   background).
            131.    At no point between her joining Hula in 2014 and her accident in 2017 did Hula
26
     indicate that Silva’s performance showed that she was underqualified for her job as Account
27
     Representative.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 18 -
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 74 of 109




              132.   The consistent and/or pervasive derogatory comments and abusive conditions that
 1
     Defendants subjected Silva to, as described above, were clearly based on her race, ethnicity, and
 2
     national origin, and were sufficiently severe or pervasive enough to alter the conditions of her
 3
     employment. Silva was prevented from carrying out her role at Hula as Account Representative,
 4   as the harassing conduct isolated and ostracized Silva from many of Hula’s resources while she
 5   was recovering.
 6            133.   Defendants later revoked Silva’s base salary and instead paid her on a
 7   commission-only basis, again motivated by her ethnicity and origin, which further reduced the

 8   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego
     a guaranteed income unless she met unreasonable sales standards that no other employee was
 9
     asked to fulfill.
10
              134.   Defendants subjected Silva to these consistent and pervasive derogatory
11
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
12
     of the derogatory comments focused on Silva’s accent during meetings.
13            135.   Defendants subjected Silva to these conditions in an effort to diminish the terms,
14   conditions, and privileges of Silva’s role as Account Representative at Hula.
15            136.   The abusive conduct Silva was subjected to increased and continued despite then-

16   CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
              137.   Defendants’ conduct, as described above, represents a concerted pattern of
17
     harassment of a repeated, routine or generalized nature and created an unreasonably abusive or
18
     offensive work environment that adversely affected Silva’s ability to do her job. Ironically,
19
     Defendants then used Silva’s lack of ability to do her job properly as a pretext for reducing her
20
     wages.
21            138.   As a result of Defendants’ harassing conduct, Silva has suffered significant
22   damages in an amount to be proven at trial, and has also suffered severe emotional distress,
23   anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
24            139.   In doing the acts herein alleged, Defendants acted with oppression, fraud or

25   malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
     punitive damages in an amount according to proof at the time of trial.
26
     //
27
     //
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 19 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 75 of 109




                                 ELEVENTH CAUSE OF ACTION
 1            Failure to Pay Minimum Wage in Violation of the Fair Labor Standards Act
 2                                    (Alleged against Hula)
              140.    Silva repeats and re-alleges all of the previous allegations herein by reference.
 3
              141.    Under the Fair Labor Standards Act, since May 25, 2009, employees must be paid
 4
     a minimum of $7.25 an hour. 29 U.S.C. § 206(a)(1)(C).
 5
              142.    Defendants annulled Silva’s base salary in November 2017, paying only
 6
     commission on sales for work thereafter.
 7            143.    Without a base salary, Defendants cannot guarantee that the amount paid to Silva
 8   meets the minimum wage requirement.
 9            144.    Commissions can count towards fulfilling the minimum wage requirement only if
10   it means that the employee “actually received the minimum wage for each hour worked within

11   each separate pay period.” Olson v. Superior Pontiac-GMC, Inc., 765 F.2d 1570, 1579 (11th Cir.
     1985).
12
              145.    Because Defendants have delayed payment of commission owed to Silva, even if
13
     that commission would be higher than the minimum wage for the hours worked, Silva did not
14
     “actually” receive any payments that could contribute to the wage required by the Fair Labor
15   Standards Act.
16            146.    As a result of Defendants’ denial of base salary and inability to pay commission
17   on time, Silva has suffered significant damages in an amount to be proven at trial.
18            147.    Further, any employer who violates the provisions of 29 U.S.C. § 206 shall be

19   liable to the employee in the amount of their unpaid minimum wage or overtime compensation,
     and in an additional equal amount as liquidated damages. 29 U.S.C. § 216(b). Accordingly, Silva
20
     is entitled to such liquidated damages in an amount according to proof.
21
                                   TWELFTH CAUSE OF ACTION
22            Failure to Pay Overtime Wages in Violation of the Fair Labor Standards Act
                                    (Alleged against all Defendants)
23
              148.    Silva repeats and re-alleges all of the previous allegations herein by reference.
24
              149.    29 U.S.C. § 207 provides that any work performed by a non-exempt employee in
25
     excess of 8 hours in a day or 40 hours in a week must be compensated at a rate not less than one-
26
     and-one half times the regular rate of pay for an employee.
27
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 20 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 76 of 109




            150.    Between approximately December 1, 2013 to January 2, 2020, Hula failed to
 1
     compensate Silva for hours he worked in excess of 8 hours per day, 40 hours per week, or after 8
 2
     hours on the 7th consecutive day of any work week, as required by to 29 U.S.C. § 207 and the
 3
     Fair Labor Standards Act, 29 U.S.C. § 203, et seq.
 4          151.    Pursuant to 29 U.S.C. § 207 and the Fair Labor Standards Act, 29 U.S.C. § 203, et
 5   seq., Silva requests an award in the amount of unpaid overtime wages owed to her by Hula for
 6   work done between December 1, 2013 to the end of her employment on January 2, 2020 in excess
 7   of 8 hours per day, 40 hours per week, or after 8 hours on the 7th consecutive day of any work

 8   week in an amount according to proof at trial.
            152.    Further, any employer who violates the provisions of 29 U.S.C. § 207 shall be
 9
     liable to the employee in the amount of their unpaid minimum wage or overtime compensation,
10
     and in an additional equal amount as liquidated damages. 29 U.S.C. § 216(b). Accordingly, Silva
11
     is entitled to such liquidated damages in an amount according to proof.
12
                              THIRTEENTH CAUSE OF ACTION
13           Failure to Pay Wages on Time in Violation of the Fair Labor Standards Act
                                      (Alleged against Hula)
14
            153.    Silva repeats and re-alleges all of the previous allegations herein by reference.
15          154.    Under the Fair Labor Standards Act, a valid salary under the Act must be
16   “regularly and consistently paid,” or, in other words, paid on time. See Martin v. U.S., 1:13-cv-
17   00834-PEC (Fed. Cl. July 13, 2014).
18          155.    Even if the commissions paid by Hula to Silva would meet the required minimum

19   wage for the work performed following the removal of Silva’s base salary in November 2017,
     Defendants have not paid this commission “regularly and consistently,” or on time, since.
20
            156.    Consequently, on multiple occasions Defendants have failed to pay for work done
21
     by the required date.
22
            157.    As a result of Defendants’ inability to pay commissions on time, Silva has suffered
23
     significant damages in an amount to be proven at trial.
24          158.    Further, any employer who violates the Fair Labor Standards Act in this manner
25   shall be liable to the employee in the amount of their unpaid compensation, and in an additional
26   equal amount as liquidated damages. 29 U.S.C. § 216(b); See Martin v. U.S., 1:13-cv-00834-
27   PEC (Fed. Cl. July 13, 2014). Accordingly, Silva is entitled to such liquidated damages in an

28   amount according to proof.

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   - 21 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 77 of 109




                                   FOURTEENTH CAUSE OF ACTION
 1                            Discrimination Based on Race or National Origin
 2                       in Violation of the New Jersey Law Against Discrimination
                                       (Alleged against all Defendants)
 3
             159.    Silva repeats and re-alleges all of the previous allegations herein by reference.
 4           160.    New Jersey law applies to any causes of action that arose after Silva moved to and
 5   began working out of New Jersey in October 2018.
 6           161.    The New Jersey Law Against Discrimination broadly prohibits discrimination
 7   against an employee in compensation or in terms, conditions, or privileges of employment based

 8   on that employee’s “race…color, [or] national origin[.]” N.J. Stat. § 10:5-12(a).
             162.    Silva is a member of a protected category under the New Jersey Law Against
 9
     Discrimination because of her race (Latino/Hispanic) and her national origin (citizen of Puerto
10
     Rico and Puerto Rican ethnic background).
11
             163.    At no point between her joining Hula in 2014 and her accident in 2017 did Hula
12
     indicate that Silva’s performance showed that she was underqualified for her job as Account
13   Representative.
14           164.    The consistent and pervasive derogatory comments and abusive conditions that
15   Defendants subjected Silva to, as described above, were clearly based on her race, ethnicity, and

16   national origin, and were sufficiently severe or pervasive enough to alter the conditions of her
     employment. Silva was prevented from carrying out her role at Hula as Account Representative,
17
     as the harassing conduct isolated and ostracized Silva from many of Hula’s resources while she
18
     was recovering.
19
             165.    Defendants later revoked Silva’s base salary and instead paid her on a
20
     commission-only basis, again motivated by her ethnicity and origin, which further reduced the
21   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego
22   a guaranteed income unless she met unreasonable sales standards that no other employee was
23   asked to fulfill.
24           166.    Defendants subjected Silva to these consistent and pervasive derogatory

25   comments, harassing conduct, and abusive conditions due to her race and national origin, as many
     of the derogatory comments focused on Silva’s accent during meetings.
26
             167.    Defendants subjected Silva to these conditions in an effort to diminish the terms,
27
     conditions, and privileges of Silva’s role as Account Representative at Hula.
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 22 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 78 of 109




            168.    The abusive conduct Silva was subjected to increased and continued despite then-
 1
     CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
 2
            169.    As a result of Defendants’ harassing conduct, Silva has suffered significant
 3
     damages in an amount to be proven at trial, and has also suffered severe emotional distress,
 4   anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
 5          170.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
 6   malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
 7   punitive damages in an amount according to proof at the time of trial.

 8                                 FIFTEENTH CAUSE OF ACTION
                             Harassment Based on Race or National Origin
 9                     in Violation of the New Jersey Law Against Discrimination
                                          (Alleged against Hula)
10
            171.    Silva repeats and re-alleges all of the previous allegations herein by reference.
11
            172.    New Jersey law applies to any causes of action that arose after Silva moved to and
12   began working out of New Jersey in October 2018.
13          173.    The New Jersey Law Against Discrimination broadly prohibits discrimination
14   against an employee in compensation or in terms, conditions, or privileges of employment based
15   on that employee’s “race…color, [or] national origin[.]” N.J. Stat. § 10:5-12(a). This prohibition

16   includes and encompasses a prohibition against workplace harassment or the maintenance of a
     hostile work environment on the basis of an employee’s race, color, or national origin. See Smith
17
     v. Exxon Mobil Corp. (N.J. 2005) 374 F.Supp.2d 406.
18
            174.    At no point between her joining Hula in 2014 and her accident in 2017 did Hula
19
     indicate that Silva’s performance showed that she was underqualified for her job as Account
20
     Representative.
21          175.    The consistent and/or pervasive derogatory comments and abusive conditions that
22   Defendants subjected Silva to, as described above, were clearly based on her race, ethnicity, and
23   national origin, and were sufficiently severe or pervasive enough to alter the conditions of her

24   employment. Silva was prevented from carrying out her role at Hula as Account Representative,

25   as the harassing conduct isolated and ostracized Silva from many of Hula’s resources while she
     was recovering.
26
            176.    Defendants later revoked Silva’s base salary and instead paid her on a
27
     commission-only basis, again motivated by her ethnicity and origin, which further reduced the
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 23 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 79 of 109




     terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego
 1
     a guaranteed income unless she met unreasonable sales standards that no other employee was
 2
     asked to fulfill.
 3
              177.   Defendants subjected Silva to these consistent and pervasive derogatory
 4   comments, harassing conduct, and abusive conditions due to her race and national origin, as many
 5   of the derogatory comments focused on Silva’s accent during meetings.
 6            178.   Defendants subjected Silva to these conditions in an effort to diminish the terms,
 7   conditions, and privileges of Silva’s role as Account Representative at Hula.

 8            179.   The abusive conduct Silva was subjected to increased and continued despite then-
     CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
 9
              180.   Defendants’ conduct, as described above, represents a concerted pattern of
10
     harassment of a repeated, routine or generalized nature and created an unreasonably abusive or
11
     offensive work environment that adversely affected Silva’s ability to do her job. Ironically,
12
     Defendants then used Silva’s lack of ability to do her job properly as a pretext for reducing her
13   wages.
14            181.   As a result of Defendants’ harassing conduct, Silva has suffered significant
15   damages in an amount to be proven at trial, and has also suffered severe emotional distress,

16   anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
              182.   In doing the acts herein alleged, Defendants acted with oppression, fraud or
17
     malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
18
     punitive damages in an amount according to proof at the time of trial.
19
                              SIXTEENTH CAUSE OF ACTION
20       Failure to Pay Minimum Wage in Violation of the New Jersey Wage and Hour Law
                                   (Alleged against Hula)
21
              183.   Silva repeats and re-alleges all of the previous allegations herein by reference.
22
              184.   New Jersey law applies to any causes of action that arose after Silva moved to and
23   began working out of New Jersey in October 2018.
24            185.   The New Jersey Wage and Hour Law mandates a minimum wage of $8.85 per
25   hour. N.J. Stat. § 34:11-56a4(a).
26            186.   Defendants annulled Silva’s base salary in November 2017, paying only

27   commission on sales for work thereafter.

28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 24 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 80 of 109




            187.    Without a base salary, the amount paid to employee does not meet the minimum
 1
     wage requirement.
 2
            188.    As a result of Defendants’ denial of base salary, Silva has suffered significant
 3
     damages in an amount to be proven at trial.
 4          189.    Further, N.S. Stat § 34:11-56a25 provides for civil penalties in the event an
 5   employer fails to pay less than the fair minimum wage of not more than 200 percent of the amount
 6   unpaid as liquidated damages. Accordingly, Silva is entitled to an award of liquidated damages
 7   under this statute in an amount according to proof.

 8                            SEVENTEENTH CAUSE OF ACTION
        Failure to Pay Overtime Wages in Violation of the New Jersey Wage and Hour Law
 9                               (Alleged against all Defendants)
10          190.    Silva repeats and re-alleges all of the previous allegations herein by reference.
            191.    The New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq., provides that
11
     that any work performed by a non-exempt employee in excess of 40 hours in a week must be
12
     compensated at a rate not less than one-and-one half times the regular hourly rate of pay for an
13
     employee. N.J.S.A. 34:11-56a4.
14
            192.    Between approximately December 1, 2013 and the end of her employment with
15   the company, Hula has failed to compensate Silva for hours he worked in excess of 8 hours per
16   day, 40 hours per week, or after 8 hours on the 7th consecutive day of any work week, as required
17   by the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq.
18          193.    Pursuant to the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq., Silva

19   requests an award in the amount of unpaid overtime wages owed to her by Hula for work done
     between December 1, 2013 to the end of her employment on January 2, 2020 in excess of 8 hours
20
     per day, 40 hours per week, or after 8 hours on the 7th consecutive day of any work week in an
21
     amount according to proof at trial.
22
                              EIGHTEENTH CAUSE OF ACTION
23       Failure to Pay Wages on Time in Violation of the New Jersey Wage and Hour Law
                                     (Alleged against Hula)
24
            194.    Silva repeats and re-alleges all of the previous allegations herein by reference.
25
            195.    New Jersey law applies to any causes of action that arose after Silva moved to and
26   began working out of New Jersey in October 2018.
27          196.    The New Jersey Wage and Hour Law requires wages to be paid twice a month on
28   days predetermined in the employer. N.J. Stat. § 34:11-56a4.

                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   - 25 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 81 of 109




            197.    Even if the commission would meet the minimum wage for the work performed
 1
     following the removal of Silva’s base salary in November 2017, Defendants have not paid this
 2
     commission regularly and on time since.
 3
            198.    Consequently, on multiple occasions Defendants have failed to pay for work done
 4   by the required date.
 5          199.    As a result of Defendants’ inability to pay commission on time, Silva has suffered
 6   significant damages in an amount to be proven at trial, and has also suffered severe emotional
 7   distress, anguish, pain and suffering, ridicule, humiliation, indignity, and personal

 8   embarrassment.
            200.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
 9
     malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
10
     punitive damages in an amount according to proof at the time of trial.
11
            201.    Further, N.S. Stat § 34:11-56a25 provides for civil penalties in the event an
12
     employer fails to pay less than the fair minimum wage of not more than 200 percent of the amount
13   unpaid as liquidated damages. Accordingly, Silva is entitled to an award of liquidated damages
14   under this statute in an amount according to proof.
15                            NINTEENTH CAUSE OF ACTION
     Discrimination Based on Race or National Origin in Violation of Puerto Rico Act No. 100
16                              (Alleged against all Defendants)
17          202.    Silva repeats and re-alleges all of the previous allegations herein by reference.
18          203.    Puerto Rico law applies to any causes of action that arose when Silva worked out

19   of Puerto Rico, prior to Silva moving to New Jersey in October 2018.
            204.    Puerto Rico Act No. 100 broadly prohibits discrimination against an employee in
20
     compensation or in terms, conditions, or privileges of employment based on that employee’s
21
     “race, color…[or] national origin[.]” 29 L.P.R.A. § 146.
22
            205.    Silva is a member of a protected category under Puerto Rico Act 100 because of
23   her race (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic
24   background).
25          206.    At no point between her joining Hula in 2014 and her accident in 2017 did Hula
26   indicate that Silva’s performance showed that she was underqualified for her job as Account

27   Representative.

28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 26 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 82 of 109




             207.    The consistent and pervasive derogatory comments and abusive conditions that
 1
     Defendants subjected Silva to, as described above, changed the terms, conditions, and privileges
 2
     of Silva’s employment with Hula. Silva was prevented from carrying out her role at Hula as
 3
     Account Representative, as the harassing conduct isolated and ostracized Silva from many of
 4   Hula’s resources while she was recovering.
 5           208.    Defendants later revoked Silva’s base salary and instead paid her on a
 6   commission-only basis, again motivated by her ethnicity and origin, which further reduced the
 7   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego

 8   a guaranteed income unless she met unreasonable sales standards that no other employee was
     asked to fulfill.
 9
             209.    Defendants subjected Silva to these consistent and pervasive derogatory
10
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
11
     of the derogatory comments focused on Silva’s accent during meetings.
12
             210.    Defendants subjected Silva to these conditions in an effort to diminish the terms,
13   conditions, and privileges of Silva’s role as Account Representative at Hula.
14           211.    The abusive conduct Silva was subjected to increased and continued despite then-
15   CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.

16           212.    As a result of Defendants’ harassing conduct, Silva has suffered significant
     damages in an amount to be proven at trial, and has also suffered severe emotional distress,
17
     anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
18
             213.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
19
     malice, and in reckless or willful disregard of Silva’s rights and Silva is therefore entitled to
20
     punitive damages in an amount according to proof at the time of trial.
21                           TWENTIETH CAUSE OF ACTION
22     Harassment Based on Race or National Origin in Violation of Puerto Rico Act No. 100
                                    (Alleged against Hula)
23           214.    Silva repeats and re-alleges all of the previous allegations herein by reference.
24           215.    Puerto Rico law applies to any causes of action that arose when Silva worked out
25   of Puerto Rico, prior to Silva moving to New Jersey in October 2018.
26           216.    Puerto Rico Act No. 100 broadly prohibits discrimination against an employee in

27   compensation or in terms, conditions, or privileges of employment based on that employee’s
     “race, color…[or] national origin[.]” 29 L.P.R.A. § 146.           This prohibition includes and
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 27 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 83 of 109




     encompasses a prohibition against workplace harassment or the maintenance of a hostile work
 1
     environment on the basis of an employee’s race, color, or national origin
 2
              217.   Silva is a member of a protected category under Puerto Rico Act 100 because of
 3
     her race (Latino/Hispanic) and her national origin (citizen of Puerto Rico and Puerto Rican ethnic
 4   background).
 5            218.   At no point between her joining Hula in 2014 and her accident in 2017 did Hula
 6   indicate that Silva’s performance showed that she was underqualified for her job as Account
 7   Representative.

 8            219.   The consistent and/or pervasive derogatory comments and abusive conditions that
     Defendants subjected Silva to, as described above, were clearly based on her race, ethnicity, and
 9
     national origin, and were sufficiently severe or pervasive enough to alter the conditions of her
10
     employment. Silva was prevented from carrying out her role at Hula as Account Representative,
11
     as the harassing conduct isolated and ostracized Silva from many of Hula’s resources while she
12
     was recovering.
13            220.   Defendants later revoked Silva’s base salary and instead paid her on a
14   commission-only basis, again motivated by her ethnicity and origin, which further reduced the
15   terms, conditions, and privileges of Silva’s employment with Hula as she was pressed to forego

16   a guaranteed income unless she met unreasonable sales standards that no other employee was
     asked to fulfill.
17
              221.   Defendants subjected Silva to these consistent and pervasive derogatory
18
     comments, harassing conduct, and abusive conditions due to her race and national origin, as many
19
     of the derogatory comments focused on Silva’s accent during meetings.
20
              222.   Defendants subjected Silva to these conditions in an effort to diminish the terms,
21   conditions, and privileges of Silva’s role as Account Representative at Hula.
22            223.   The abusive conduct Silva was subjected to increased and continued despite then-
23   CEO Commendatore’s notifying Defendants that the abusive conduct was unacceptable.
24            224.   Defendants’ conduct, as described above, represents a concerted pattern of

25   harassment of a repeated, routine or generalized nature and created an unreasonably abusive or
     offensive work environment that adversely affected Silva’s ability to do her job. Ironically,
26
     Defendants then used Silva’s lack of ability to do her job properly as a pretext for reducing her
27
     wages.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   - 28 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 84 of 109




            225.    As a result of Defendants’ harassing conduct, Silva has suffered significant
 1
     damages in an amount to be proven at trial, and has also suffered severe emotional distress,
 2
     anguish, pain and suffering, ridicule, humiliation, indignity, and personal embarrassment.
 3
            226.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
 4   malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
 5   punitive damages in an amount according to proof at the time of trial.
 6                            TWENTY-FIRST CAUSE OF ACTION
             Failure to Pay Minimum Wage in Violation of Puerto Rico Minimum Wage,
 7                                Vacation and Sick Leave Law
 8                                   (Alleged against Hula)
            227.    Silva repeats and re-alleges all of the previous allegations herein by reference.
 9
            228.    Puerto Rico law applies to any causes of action that arose when Silva worked out
10
     of Puerto Rico, prior to Silva moving to New Jersey in October 2018.
11
            229.    By the Puerto Rico Minimum Wage, Vacation and Sick Leave Law, employees
12   are entitled to the same minimum wage as required under federal law. 29 L.P.R.A. § 250.
13          230.    Defendants annulled Silva’s base salary in November 2017, paying only
14   commission on sales for work thereafter.
15          231.    Without a base salary, the amount paid to employee does not meet the minimum

16   wage requirement.
            232.    As a result of Defendants’ denial of base salary, Silva has suffered significant
17
     damages in an amount to be proven at trial.
18
                             TWENTY-SECOND CAUSE OF ACTION
19           Failure to Provide Overtime Wages in Violation of Puerto Rico Act No. 379
                                       (Alleged against Hula)
20
            233.    Silva repeats and re-alleges all of the previous allegations herein by reference.
21
            234.    Puerto Rico law applies to any causes of action that arose when Silva worked out
22
     of Puerto Rico, prior to Silva moving to New Jersey in October 2018.
23          235.    Puerto Rico Act No. 271, 29 L.P.R.A. § 271, et seq. provides that that any work
24   performed by a non-exempt employee in excess of 40 hours in a week must be compensated at a
25   rate not less than one-and-one half times the regular hourly rate of pay for an employee. 29
26   L.P.R.A. § 274.

27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 29 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 85 of 109




              236.   Between approximately December 1, 2013 to January 2, 2020, Hula has failed to
 1
     compensate Silva for hours he worked in excess of 8 hours per day, 40 hours per week, or after 8
 2
     hours on the 7th consecutive day of any work week, as required by Puerto Rico Act No. 271.
 3
              237.   Pursuant to Puerto Rico Act No. 271, 29 L.P.R.A. § 271, et seq., Silva requests an
 4   award in the amount of unpaid overtime wages owed to her by Hula for work done between
 5   December 1, 2013 the end of her employment on January 2, 2020 in excess of 8 hours per day,
 6   40 hours per week, or after 8 hours on the 7th consecutive day of any work week in an amount
 7   according to proof at trial.

 8            238.   Further, 29 L.P.R.A. § 271 provides for civil penalties in the event an employer
     fails to comply with the law regarding the payment of regular and overtime wages. Accordingly,
 9
     Silva is entitled to an award of liquidated damages under this statute in an amount according to
10
     proof.
11
                               TWENTY-THIRD CAUSE OF ACTION
12             Failure to Pay Timely Wages in Violation of Puerto Rico Minimum Wage,
                                    Vacation and Sick Leave Law
13                                     (Alleged against Hula)
14            239.   Silva repeats and re-alleges all of the previous allegations herein by reference.
15            240.   Puerto Rico law applies to any causes of action that arose when Silva worked out

16   of Puerto Rico, prior to Silva moving to New Jersey in October 2018.
              241.   The Puerto Rico Minimum Wage, Vacation and Sick Leave Law requires wages
17
     to be paid at no more than 15-day intervals. 29 L.P.R.A. § 173.
18
              242.   Even if the commission would meet the minimum wage for the work performed
19
     following the removal of Silva’s base salary in November 2017, Defendants have not paid this
20
     commission regularly and on time since.
21            243.   Consequently, on multiple occasions Defendants have failed to pay for work done
22   by the required date.
23            244.   As a result of Defendants’ inability to pay commission on time, Silva has suffered

24   significant damages in an amount to be proven at trial, and has also suffered severe emotional

25   distress, anguish, pain and suffering, ridicule, humiliation, indignity, and personal
     embarrassment.
26
27
28

                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 30 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 86 of 109




            245.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
 1
     malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
 2
     punitive damages in an amount according to proof at the time of trial.
 3
                            TWENTY-FOURTH CAUSE OF ACTION
 4           Breach of Contract under California, New Jersey, and/or Puerto Rico Laws
                                      (Alleged against Hula)
 5
            246.    Silva repeats and re-alleges all of the previous allegations herein by reference.
 6
            247.    Silva and Defendant entered into a written agreement for her services to Hula, the
 7   employment agreement. [Exhibit E.] The employment agreement is a valid, legally
 8   binding contract between Silva and Defendant.
 9          248.    Silva has performed all of her obligations under the employment agreement.

10          249.    Defendant has failed to perform all of its obligations under the employment
     agreement. The employment agreement asserted that Silva was a “1099 contractor at will,” and
11
     that she would receive a flat salary plus commissions based on her sales, a company cell phone
12
     issued at a maximum of $100 per month, $400 towards full medical and dental benefits 90 days
13
     after starting, and would be given 5 paid vacation days per year and 5 personal sick days per year
14
     commencing after the first 6 months of her employment.
15          250.    However, Defendant required Silva to perform as a de facto employee of Hula
16   throughout her time there. At all relevant times, Hula controlled, and still controls, the tasks that
17   Silva performs for Hula and all business aspects of her job at Hula. This constitutes a breach of
18   the employment agreement.

19          251.    Further, whether Silva was a Hula employee or an independent contractor,
     Defendants breached the employment agreement when it decided to Silva’s pay to commissions
20
     only. This was a unlawful, unilateral, and unenforceable modification to Silva’s employment
21
     agreement, which provided that any modification to the agreement would only be effective if it is
22
     in writing and signed by both parties. Silva never consented to a switch to commission-only pay,
23   and no writing was ever executed by both parties regarding the switch. Instead, Hula unilaterally
24   imposed commission-only pay upon her unilaterally and without Silva’s authorization or consent.
25          252.    Further, Silva’s employment agreement promised her a $400 monthly allowance
26   for full medical and dental benefits 90 days after she started working for Hula. However, Hula

27   never paid her any allowance for medical or dental benefits at all. This constitutes a breach of
     the employment agreement.
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 31 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 87 of 109




                253.   Further, Silva’s employment agreement promised her a $100 monthly allowance
 1
     for a company cell phone. Hula only ever paid Silva this allowance approximately 6 times
 2
     throughout her employment. This constitutes a breach of the employment agreement.
 3
                254.   Defendants’ actions, as described above, directly and proximately have caused and
 4   continue to cause Plaintiff to suffer damages in an amount to be proven at trial.
 5              255.   The employment agreement contains no choice of law provision, but that is
 6   superfluous as the employment agreement is valid and enforceable under California, New Jersey,
 7   and/or Puerto Rico law, and Defendants’ conduct constitutes a breach of contract under all such

 8   laws.

 9                        TWENTY-FOURTH CAUSE OF ACTION
        Wrongful Termination in Violation of Public Policy in California and/or New Jersey
10                                  (Alleged against Hula)
11              256.   Silva repeats and re-alleges all of the previous allegations herein by reference.
12              257.   An employer commits tortious termination in violation of public policy when there

13   is an applicable public policy protecting an employee with a certain status and the employer
     terminates the employee because of his protected status. A duty is implied by law on the part of
14
     the employer to conduct its affairs in compliance with public policy, expressed judicially or by
15
     statute.
16
                258.   The public policies expressed in the FEHA, the California Labor Code, Title VII
17   of the Civil Rights Act of 1964, the Fair Labor Standards Act, the New Jersey Law Against
18   Discrimination, and the New Jersey Wage and Hour Law, all protect Silva from discrimination
19   and retaliation based upon her race or national origin, provide certain wage protections she is
20   entitled to, and protect Silva from retaliation due to the exercise of her rights under said statutes.

21              259.   On or about November 14, 2019, Silva exercised her rights under said statutes by
     obtaining a right to sue letter from the DFEH and filing this initial lawsuit in this case against
22
     Hula.
23
                260.   On or about December 29, 2019, Silva served Hula with the initial complaint in
24
     this action. Three days later, on or about January 2, 2020, Hula terminated Silva’s employment.
25
     Hula’s termination of Silva’s employment was direct retaliation for the exercise of her rights
26   under the above statutes, and thus violated the public policies expressed by those statutes.
27              261.   Hula’s actions, as described above, directly and proximately have caused and
28   continue to cause Silva to suffer losses of income and work opportunities and have caused her to

                               FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      - 32 -
     Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 88 of 109




     suffer severe emotional distress, anguish, pain and suffering, ridicule, humiliation, indignity, and
 1
     personal embarrassment.
 2
            262.    In doing the acts herein alleged, Defendants acted with oppression, fraud or
 3
     malice, and in reckless or in willful disregard of Silva’s rights and Silva is therefore entitled to
 4   punitive damages in an amount according to proof at the time of trial.
 5                                           JURY DEMAND
 6          263.    Silva hereby demands a trial by jury in this action.
 7                                       PRAYER FOR RELIEF
 8          Wherefore, Silva prays for the following relief:
 9          1.      Actual damages and/or restitution;

10          2.      General damages;
            3.      Punitive damages;
11
            4.      Statutory damages and penalties;
12
            5.      Reasonable attorneys’ fees as permitted by law;
13
            6.      Costs of the suit incurred herein as permitted by law; and
14
            7.      All other further relief as this Court deems just and proper.
15
16
17   Dated: January 17, 2020                       PERETZ & ASSOCIATES
18
19
                                                   By:
20                                                           Yosef Peretz
                                                             David Garibaldi
21                                                           Attorneys for Plaintiff
                                                             MARTHA SILVA
22
23
24
25
26
27
28

                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 33 -
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 89 of 109




                                   EXHIBIT A
        Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 90 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


November 4, 2019

David Garibaldi
22 Battery Street, Suite 200
San Francisco, California 94111

RE:    Notice to Complainant’s Attorney
       DFEH Matter Number: 201911-08157104
       Right to Sue: Silva / Hula Networks, Inc.

Dear David Garibaldi:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
        Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 91 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


November 4, 2019

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 201911-08157104
       Right to Sue: Silva / Hula Networks, Inc.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and is being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 92 of 109




 1                   COMPLAINT OF EMPLOYMENT DISCRIMINATION
                           BEFORE THE STATE OF CALIFORNIA
 2                 DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                   Under the California Fair Employment and Housing Act
 3
                                (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Martha Silva                                               DFEH No. 201911-08157104
 6                                Complainant,
 7 vs.
 8   Hula Networks, Inc.
     929 Berryessa Rd Suite 10
 9   San Jose, California 95133
10                       Respondents
11
12 1. Respondent Hula Networks, Inc. is an employer subject to suit under the
   California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
   2. Complainant Martha Silva, resides in the City of Fresno State of California.
14
15 3. Complainant alleges that on or about November 4, 2019, respondent took the
   following adverse actions:
16
   Complainant was harassed because of complainant's race, national origin
17 (includes language restrictions), color.
18
   Complainant was discriminated against because of complainant's race, national
19 origin (includes language restrictions), color and as a result of the discrimination was
   reprimanded, denied equal pay, demoted, denied any employment benefit or
20 privilege.
21
   Additional Complaint Details: Complainant was discriminated against, harassed,
22 and put in a hostile work environment at Hula Networks, Inc. because of her race,
   color, and national origin. her voice and accent were mocked on various company
23 conference calls by Hula Networks, Inc.'s officers and directors, and employees.
   Eventually, her employment agreement and pay structure was changed without her
24 required consent solely on the basis of her race, color, and national origin. Hula
   Networks, Inc. also failed to pay her the minimum wage, the proper overtime wage,
25
26
27                                                 -1-
                                  Complaint – DFEH No. 201911-08157104
28 Date Filed: November 4, 2019
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 93 of 109




 1 failed to pay her wages timely, and failed to give her proper meal and rest breaks as
   required by law.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -2-
                                  Complaint – DFEH No. 201911-08157104
28 Date Filed: November 4, 2019
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 94 of 109




 1 VERIFICATION
 2 I, David Garibaldi, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On November 4, 2019, I declare under penalty of perjury under the laws of the State
 5 of California that the foregoing is true and correct.
 6                                                               San Francisco, California
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 201911-08157104
28 Date Filed: November 4, 2019
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 95 of 109




                                    EXHIBIT B
        Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 96 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


November 4, 2019

Martha Silva
New Jersey
Fresno, California

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 201911-08157104
      Right to Sue: Silva / Hula Networks, Inc.

Dear Martha Silva,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
November 4, 2019 because an immediate Right to Sue notice was requested. DFEH
will take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 97 of 109




                                   EXHIBIT C
        Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 98 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


January 17, 2020

David Garibaldi
22 Battery Street, Suite 200
San Francisco, California 94111

RE:    Notice to Complainant’s Attorney
       DFEH Matter Number: 202001-08932317
       Right to Sue: Silva / Hula Networks, Inc.

Dear David Garibaldi:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
        Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 99 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


January 17, 2020

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number: 202001-08932317
       Right to Sue: Silva / Hula Networks, Inc.

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and is being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 100 of 109




 1                    COMPLAINT OF EMPLOYMENT DISCRIMINATION
                            BEFORE THE STATE OF CALIFORNIA
 2                  DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                    Under the California Fair Employment and Housing Act
 3
                                 (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Martha Silva                                               DFEH No. 202001-08932317
 6                                Complainant,
 7 vs.
 8    Hula Networks, Inc.
      929 Berryessa Rd, Suite 10
 9    San Jose, California 95133
10                        Respondents
11
12 1. Respondent Hula Networks, Inc. is an employer subject to suit under the
   California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
   2. Complainant Martha Silva, resides in the City of State of .
14
15 3. Complainant alleges that on or about January 2, 2020, respondent took the
   following adverse actions:
16
   Complainant was discriminated against because of complainant's race, national
17 origin (includes language restrictions), color and as a result of the discrimination was
18 terminated.
19 Complainant experienced retaliation because complainant reported or resisted
   any form of discrimination or harassment and as a result was terminated.
20
21
   Additional Complaint Details: Complainant filed a complaint of employment
22 discrimination before the State of California Department of Fair Employment and
   Housing on November 4, 2019, alleging, inter alia, discrimination and harassment
23 because of her race, national origin, and color, as well as wage claims. She
   obtained a right to sue that same day and filed suit in the Superior Court of California
24 for the County of Santa Clara.
25
26
27                                                 -1-
                                  Complaint – DFEH No. 202001-08932317
28 Date Filed: January 17, 2020
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 101 of 109




 1 Over the course of November and December 2019, in retaliation for filing that action
   and notifying Hula of the filing, Hula attempted to force her to sign a new
 2 employment agreement which would reduce the benefits she was entitled to under
   the old agreement. Silva continually refused and on December 29, 2019, formally
 3
   served the lawsuit on Hula. On January 2, 2020, Hula terminated Silva's
 4 employment in retaliation for filing that lawsuit and accompanying complaint of
   employment discrimination and harassment.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -2-
                                  Complaint – DFEH No. 202001-08932317
28 Date Filed: January 17, 2020
            Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 102 of 109




 1 VERIFICATION
 2 I, David Garibaldi, am the Attorney in the above-entitled complaint. I have read the
   foregoing complaint and know the contents thereof. The matters alleged are based
 3
   on information and belief, which I believe to be true.
 4
   On January 17, 2020, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                               San Francisco, California
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 202001-08932317
28 Date Filed: January 17, 2020
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 103 of 109




                                    EXHIBIT D
      Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 104 of 109
       STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


January 17, 2020

Martha Silva
,

RE:   Notice of Case Closure and Right to Sue
      DFEH Matter Number: 202001-08932317
      Right to Sue: Silva / Hula Networks, Inc.

Dear Martha Silva,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
January 17, 2020 because an immediate Right to Sue notice was requested. DFEH will
take no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 105 of 109




                                    EXHIBIT E
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 106 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 107 of 109
Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 108 of 109
                          Case 5:20-cv-00614-SVK Document 1 Filed 01/27/20 Page 109 of 109




                    1                                     CERTIFICATE OF SERVICE
                                                           Silva v. Hula Networks, Inc.
                    2                                   USDC-ND, San Jose Division, Case No.

                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    4        At the time of service, I was over 18 years of age and not a party to the action. My business
                      address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed in the office of
                    5 a member of the bar of this Court at whose direction the service was made.

                    6            On January 27, 2020, I served the following document:

                    7 DEFENDANT HULA NETWORKS, INC.’S NOTICE OF REMOVAL TO FEDERAL COURT
                      PURSUANT TO 28 U.S.C. §§ 1441 (a) AND 1331
                    8
                            I served the document on the following persons at the following address (including a fax
                    9 number and email addresses, if applicable):

                   10    Yosef Peretz, Esq.                                 Tel: 415.732.3777
                         David Garibaldi, Esq.                              Fax: 415.732.3791
                   11    Peretz & Associates                                Email: yperetz@peretzlaw.com
                         72 Battery Street, Suite 202                              dgaribaldi@peretzlaw.com
                   12    San Francisco, CA 94111
                   13
                                 The document was served by the following means:
                   14

                   15    (BY CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the document with the
                      Clerk of the Court using the CM/ECF system.
                   16
                       (BY U.S. MAIL) I enclosed the document in a sealed envelope or package addressed to the
                   17 persons  at the address listed above and placed the envelope or package for collection and mailing,
                      following our ordinary business practices. I am readily familiar with the firm’s practice for collection
                   18 and  processing correspondence for mailing. Under that practice, on the same day that correspondence
                      is placed for collection and mailing, it is deposited in the ordinary course of business with the U.S.
                   19 Postal Service, in a sealed envelope or package with the postage fully prepaid.
                             I declare under penalty of perjury under the laws of the United States of America that the
                   20 foregoing is true and correct.
                   21
                                                                      /s/ B. Yasinah Johnson
                   22 Dated: January 27, 2020
                                                                      B. Yasinah Johnson
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4838-2312-1586.1
& SMITH LLP
ATTORNEYS AT LAW                                              CERTIFICATE OF SERVICE
